Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment received on 07/14/2022. Claims 11-19 are currently pending, claim 20 has been cancelled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marasco et al. 2015/0308337 in view of Coyle et al. 2019/0169724.

Regarding claim 11, Marasco discloses  A method of identifying a component of a gas turbine engine (gas turbine engine 100), the method comprising: identifying a type of the component [43] from a plurality of component types of the gas turbine engine; identifying a location of a unique pattern [34-47], the unique pattern being on a designated surface area of the component [FIG 3], and scanning, using a scanner, the location of the unique pattern to uniquely identify the component [23-25] [34-47].
However, Marasco does not explicitly disclose the component being formed from a fiber material comprising a tow of filaments of the fiber material, the unique pattern created from properties of the fiber material and the tow.
Coyle discloses component being formed from a fiber material comprising a tow of filaments of the fiber material, the unique pattern created from properties of the fiber material and the tow [abstract][ 13-15] [40-45] [52-62]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marasco in view of Coyle as Coyle discloses, “Advantageously, by manufacturing prepreg tapes utilizing exemplary method (200), improved impregnation of the fibers and improved matrix distribution across the thickness of the formed prepreg tapes may be achieved. As described above, as the fiber tow is wound about the drum, the winding force drives the fiber tow into the matrix material wet to the predetermined viscosity, which in turn allows the matrix material to penetrate into the fiber tow and disperse about the fibers with sufficient force to spread about them to impregnate the fiber tow. The pitch, tension, and feed/pull rate of the fiber tow can be controlled such that the fiber tow penetrates into the matrix material with the desired force for optimal impregnation and matrix distribution across the thickness.” [68]. 
Regarding claim 12, Marasco in view of Coyle discloses all of the limitations of claim 11. Marasco further discloses an optical scanner [12] [40] [45].
Regarding claim 14, Marasco in view of Coyle discloses all of the limitations of claim 11. Marasco further discloses receiving, from a database, data about the component based at least in part on the unique pattern [34-47].
Regarding claim 15, Marasco in view of Coyle discloses all of the limitations of claim 11. Marasco further discloses the location of the unique pattern is based at least in part on the type of the component [FIG 3] [34-47].
Regarding claim 16, Marasco in view of Coyle discloses all of the limitations of claim 11. Coyle further discloses the fiber material is ceramic matrix composite material [4] [42].
Regarding claim 17, Marasco in view of Coyle discloses all of the limitations of claim 11. Coyle further discloses the fiber material is an organic matrix composite material [4] [6] [10] [44] [57] [59].
Regarding claim 18, Marasco in view of Coyle discloses all of the limitations of claim 11. Marasco further discloses the designated surface area of the component is located in a non-gas-path-flow location [FIG 3].
Regarding claim 19, Marasco in view of Coyle discloses all of the limitations of claim 11. Marasco further discloses the designated surface area of the component is located on an un-machined surface of the component [FIG 3].


 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marasco et al. 2015/0308337 in view of Coyle et al. 2019/0169724, as applied to claims 11-12, 14-20 above, and in further view of Gold 10, 762, 407.
Regarding claim 13, Marasco in view of Coyle discloses all of the limitations of claim 11. While Marasco discloses an optical scanner, both Marasco and Coyle fail to explicitly disclose a laser scanner. Gold discloses a laser scanner [col. 3, l. 11-12]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marasco and Coyle in view of Gold as it is well known in the art to use laser scanners.


Response to Arguments
 Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
In regards to the arguments on page 6 of the Remarks, “In particular, Applicant submits that the cited references fail to disclose, teach, or suggest at least “identifying a location of a unique pattern, the unique pattern being on a designated surface area of the component, the component being formed from a fiber material comprising a tow of filaments of the fiber material, the unique pattern created from properties of the fiber material and the tow” as claimed. (Emphasis added).”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Marasco teaches a unique pattern, which is designated on a surface of the component, what Marasco is silent on is that the pattern is created from properties of the fiber material and the tow. Coyle explicitly discloses creating unique patterns from properties of the fiber material and the tow, therefore the combination (and the motivation, please see above) is a proper U.S.C. 103 and the claim limitations are disclosed in the combination of Marasco in view of Coyle. 
Further on page 7 of the Remarks, the Applicant alleges that Coyle’s patterns are not unique [par 2 on page 7, Remarks]. The Applicant is not claiming the properties that make their invention “unique” so any and all features of Coyle can be deemed unique, partially those that are advantageous over prior art. Thus the Applicant does not find the arguments persuasive  and the claims stand rejected. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2876

/THIEN M LE/Primary Examiner, Art Unit 2876